Case 4:14-cv-00704-GKF-JFJ Document 225 Filed in USDC ND/OK on 03/29/21 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA

   UNITED STATES OF AMERICA, and       )
   THE OSAGE MINERALS COUNCIL,         )
                                       )
               Plaintiffs,             )
                                       )
   vs.                                 )     Case No. 14-CV-704-GKF-JFJ
                                       )
   OSAGE WIND, LLC;                    )
   ENEL KANSAS, LLC; and               )
   ENEL GREEN POWER NORTH              )
   AMERICA, INC.,                      )
                                       )
               Defendants.             )


      DEFENDANTS’ REPLY TO INTERVENOR PLAINTIFF OSAGE MINERALS
       COUNCIL’S RESPONSE TO DEFENDANTS’ PARTIAL OBJECTIONS TO
    MAGISTRATE JUDGE’S OPINIONS AND ORDERS [Dkt. # 223] AND THE UNITED
   STATES’ RESPONSE TO DEFENDANTS’ PARTIAL OBJECTIONS TO MAGISTRATE
                 JUDGE’S OPINIONS AND ORDERS [Dkt. # 224]


    Ryan A. Ray, OBA #22281                Lynn H. Slade, admitted pro hac vice
    NORMAN WOHLGEMUTH, LLP                 Sarah M. Stevenson, admitted pro hac vice
    3200 Mid-Continent Tower               MODRALL, SPERLING, ROEHL,
    401 South Boston Avenue                HARRIS & SISK, P.A.
    Tulsa, OK 74103                        Post Office Box 2168
    918-583-7571                           Albuquerque, NM 87103-2168
    918-584-7846 (facsimile)               505-848-1800
                                           505-848-9710 (facsimile)

                                       ATTORNEYS FOR DEFENDANTS,
                                       OSAGE WIND, LLC, ENEL KANSAS, LLC
                                       AND ENEL GREEN POWER NORTH
                                       AMERICA, INC.
   Dated: March 29, 2021
Case 4:14-cv-00704-GKF-JFJ Document 225 Filed in USDC ND/OK on 03/29/21 Page 2 of 13




          Defendants, Osage Wind, LLC (“Osage Wind”), Enel Kansas, LLC, and Enel Green Power

   North America, Inc. (collectively, “Defendants”), respectfully submit this reply in support of their

   Partial Objections to Magistrate Judge’s Opinions and Orders [Dkt. # 218] (“Objections”),

   specifically Magistrate Judge Jayne’s January 16, 2021 Opinion and Order (Dkt. # 210) (“January

   Order”), and in response to Intervenor Plaintiff Osage Minerals Council’s (“OMC”) Response to

   Defendants’ Partial Objections to Magistrate Judge’s Opinions and Orders [Dkt. # 223] (“OMC

   Response”) and the United States Response to Defendants’ Partial Objections to Magistrate

   Judge’s Opinions and Orders [Dkt. # 224] (“US Response”).

          As explained in greater detail below, the United States and the OMC fail to grasp that

   traditional federal equitable jurisprudence governs the issuance of equitable remedies (ejectment

   specifically), including as to claims under federal law pertaining to Indian trust lands, and those

   federal principles require reversal of Magistrate Judge Jayne’s Opinion and Order shielding

   pertinent documents from discovery solely because they pertain to “backward looking” conduct,

   which is also relevant to the Defendants’ good faith necessarily informed by the positions of the

   Plaintiffs as to what was required here and why it was required.

                                ARGUMENT AND AUTHORITIES

   I.     A DE NOVO STANDARD OF REVIEW APPLIES TO ERRORS OF LAW MADE IN THE JANUARY
          ORDER.

          As the OMC recognizes, this Court should reverse the Magistrate Judge’s January Order if

   it is contrary to law, and this Court conducts such review de novo. OMC Response at 9. When

   considering questions of law, however, this Court’s de novo review does not require deference to

   the Magistrate Judge’s legal rulings. See, e.g., Koon v. United States, 518 U.S. 81, 100 (1996) (a

   court “by definition abuses its discretion when it makes an error of law”). The questions presented

   in the Objections are primarily of a legal nature (e.g., the evidence appropriate to a weighing of

                                                    1
Case 4:14-cv-00704-GKF-JFJ Document 225 Filed in USDC ND/OK on 03/29/21 Page 3 of 13




   the equities in this case and the necessary effects on the scope of discovery as a result), and should

   be reviewed de novo.

   II.      DAVILLA REQUIRES THE COURT TO FULLY CONSIDER THE EQUITIES                      AND   APPLY
            TRADITIONAL FEDERAL EQUITY JURISPRUDENCE WHEN DOING SO.

            As the United States states, “The principles of equity are the test for an injunction.” U.S.

   Response at 7 n.5 (emphasis in original). Yet both the United States and the OMC encourage this

   Court to ignore the equities and decide, because the Project was constructed without a lease from

   the OMC, it must be removed. This is the exact mistake the district court in Davilla made. See

   Davilla v. Enable Midstream Partners L.P., 913 F.3d 959 (10th Cir. 2019). The Tenth Circuit

   stressed that “the sheer right to exclude simply cannot begin and end the equitable analysis,” and

   that the district court should have considered “the relative costs and benefits of . . . removing the

   pipeline.” Id. at 974. This Court can avoid repeating the error of the Davilla district court by

   recognizing that a weighing of the equities remains in play, and that such balancing includes the

   “backward-looking” evidence sought by Defendants in discovery and barred by the Magistrate

   Judge.

            The United States and OMC fault Defendants for relying on cases outside the Indian land

   claims context. See U.S. Response at 7 n.4, 8; OMC Response at 13-18.1 First, any contention

   Defendants relied only on cases not addressing Indian lands is flatly false. As this Court recognized

   [Dkt. # 207, at 9], Cayuga Indian Nation of N.Y. v. Cuomo, Nos. 80-CV-930, 80-CV-960, 1999

   WL 509442 at16 *22 (N.D.N.Y. July 1, 1999) (“Cayuga X”), cited, Objections [Dkt. # 219, at 16],

   emphatically required balancing of equitable factors identified in RESTATEMENT (SECOND)            OF



   1
     Davilla itself—in analogous circumstances—flatly rejects the proposition that there is some
   unique body of law that applies to the remedy of ejectment (which is injunctive relief) in the Indian
   trust property context: “[w]e therefore conclude that the district court erred in failing to apply the
   federal permanent-injunction standard . . . .” 913 F.3d at 972.

                                                     2
Case 4:14-cv-00704-GKF-JFJ Document 225 Filed in USDC ND/OK on 03/29/21 Page 4 of 13




   TORTS, § 936(a)-(g), in rejecting the Cayuga Nation’s sole requested remedy of ejectment, citing.

   United States v. Imperial Irrigation Dist., 799 F. Supp. 1052, 1068 (S. D. Cal. 1992), which also

   relied on RESTATEMENT (SECOND) § 936(a)-(g). This Court’s Affirmative Defense Order [Dkt. #

   207, at 9], recognized Cayuga X had drawn the distinction between its prior dismissal of

   affirmative defenses of laches, unclean hands, or others, to bar a defense to the merits entirely—

   and its considering evidence and factors pertinent to such a defense in equitable balancing to

   fashion federal equitable remedies.2 The Cayuga X court, on the ejectment remedy, considered

   evidence of delay otherwise supporting a laches affirmative defense, noting the RESTATEMENT

   expressly references temporal factors (even if the same facts could be considered as to the

   affirmative defense of laches) as among those pertinent to considering delay, among its seven

   factors, in fashioning remedies for trespass to land. Cauuga X, 1999 WL 509442 at *25 (“‘The

   reasonableness of the delay is tested by asking what should have been expected of one in the

   plaintiff's position as the menace to his interests from the defendant's conduct developed.’”)

   (quoting RESTATEMENT § 936, cmt. b (emphasis added)). Although “‘prompt action following

   reasonably explained delay may be especially necessary[,] . . . protests, complaints and

   negotiations looking toward a settlement of the controversy, go far to explain the reasonableness

   of the delay.’” Id. (quoting RESTATEMENT § 936, cmt. b (emphasis added)). Similarly, Brooks v.

   Nez Perce County., Idaho drew the distinction this Court recognized was drawn by Cayuga X,

   rejecting laches to bar completely a claim pertaining to Indian lands, but delay remained pertinent

   to determine remedy for trespass. 670 F.2d 835, 837 (9th Cir. 1982) (“We conclude that laches




   2
    Such a distinction flows directly from the text of Davilla—“our jurisprudence distinguishes
   between matters of right and matters of remedy.” 913 F.3d at 972.

                                                   3
Case 4:14-cv-00704-GKF-JFJ Document 225 Filed in USDC ND/OK on 03/29/21 Page 5 of 13




   does not bar the government’s claim for damages. . . . Lack of diligence by the government in

   exercising its role as trustee may be weighed by the district court in calculating damages.”).

          The RESTATEMENT “delay” factor makes pertinent the communications between the

   Plaintiffs to perhaps explain why, despite their knowledge of Defendants’ very substantial

   investments ongoing and progressing since the 2011 litigation in this Court, the United States did

   not assert a lease was required under Section 214.7 until October, 2014. The OMC learned the size

   and depth of each excavation and the number of planned excavations entirely in 2011 (and perhaps

   earlier), and Defendants advised the OMC and the United States on October 28, 2013 of its

   conclusion no lease was required because “[t]he Project will not remove or sell any minerals from

   the Project site.” See Dkt. # 17-2, at 42-43. Nonetheless, neither the OMC nor the United States

   responded to that letter or the later “Slade Memorandum,” much less initiate “the protests,

   complaints and negotiations looking toward a settlement of the controversy” material under the

   RESTATEMENT, or otherwise advise Defendants a Section 214 lease was required until Defendants

   had made irreversible commitments to the Project and were approaching substantial completion of

   excavations. To whatever degree Defendants “should have known” a lease or permit was

   required,3 Plaintiffs share any applicable fault. Discovery as to the communications that may shed

   light on Plaintiffs’ knowledge and applicable responsibility is necessary to fundamental fairness

   in a case seeking removal of economically very significant assets and providing support for Osage

   County schools and workers in an environmentally responsible manner.



   3
    The Tenth Circuit noted that its conclusion of what constituted “mining” here “does not fit nicely
   with traditional notions of ‘mining’ as that term is commonly understood.” Osage Wind, 871 F.3d
   at 1092. It is for this reason—among others—that the onus should have been squarely on the
   United States and the OMC to explain not only that a lease or permit was required, but why this
   was so in these unique circumstances—never before adopted by any Court construing the
   applicable regulations. The failure to do so, and any communications about the matter, are
   relevant evidence to the claims and the Defendants’ defenses to them.
                                                    4
Case 4:14-cv-00704-GKF-JFJ Document 225 Filed in USDC ND/OK on 03/29/21 Page 6 of 13




          The contention equitable considerations simply do not apply to cases involving tribal trust

   lands, see U.S. Response at 8 (“Indian land claims are unique.”), OMC Response at 17, has no

   basis in law. See Jicarilla Apache Tribe v. Andrus, 687 F.2d 1324, 1333 (10th Cir. 1982) (“The

   equitable nature of this suit is of paramount importance. ‘When Congress leaves to the federal

   courts the formulation of remedial (details, it can hardly expect them to break with historic

   principles of equity in the enforcement of federally-created equitable rights.’”) (quoting Holmberg

   v. Armbrecht, 327 U.S. 392, 395 (1946)).4 Both Plaintiffs rely substantially on Davilla, which itself

   relied on non-Indian law cases to set forth “the standard federal courts apply when granting or

   denying a permanent injunction.” 913 F.3d at 973, citing eBay Inc. v. MercExchange, L.L.C., 547

   U.S. 388, 391 (2006) (patent litigation); Amoco Prod. Co. v. Vill. of Gambell, AK, 480 U.S. 531,

   541-42 (1987) (federal land oil and gas leases); Weinberger v. Romero-Barcelo, 456 U.S. 305

   (1982) (Navy training operations).

          The Tenth Circuit in Davilla did not cite to or establish an injunction standard that applies

   only to Indian lands; it “applied a well-developed federal common law standard for issuing a

   permanent injunction that will fulfill the distinct need for nationwide legal standards called for in

   this case.” Davilla, 913 F.3d at 973 (internal quotation marks and citations omitted); see also

   Schafer, Tr. of Wayne Penn Schafer Separate Prop. Tr. Established Oct. 5, 1982 v. Centerpoint

   Energy Oklahoma Gas, No. 17-CV-365-GKF-FHM, 2018 WL 10140171, at *8 (N.D. Okla. May

   21, 2018) (relying on a non-Indian law case when addressing the standard for a permanent

   injunction, citing Crandall v. City & Cty. of Denver, Colo., 594 F.3d 1231, 1235-36 (10th Cir.



   4
     The United States ignores Andrus, which unquestionably applied general equitable principles to
   reject cancelling oil and gas leases on tribal trust lands, after concluding the leases were issued in
   violation of federal statutes and regulations, and the OMC cavalierly dismisses the Tenth Circuit’s
   decision, ignoring the principle it reflects, distinguishing the facts the Tenth Circuit considered in
   denying lease cancellation, and ignoring its NEPA holding entirely. See Dkt. # 223, at 22.
                                                     5
Case 4:14-cv-00704-GKF-JFJ Document 225 Filed in USDC ND/OK on 03/29/21 Page 7 of 13




   2010) (RCRA suit related to Denver International Airport)). As established in the Objections, this

   federal standard is not limited to “forward-looking” evidence. See Objections at 7-8.

           Further, the OMC argues that Defendants’ cited authority regarding the relevance of

   plaintiffs’ actions in an equity analysis is inapplicable because the cited cases do not “involve[] a

   trespass on Indian trust property.” OMC Response at 17. Again, this argument rests on the notion

   that courts deciding Indian law cases cannot apply legal standards and principles established by

   cases in other contexts. Davilla illustrates that the Tenth Circuit rejects this notion, because it cited

   non-Indian law cases when it remanded to the district court for a balancing of the equities. 913

   F.3d at 974 (citing eBay, 547 U.S at 392-93; Kitchen v. Herbert, 755 F.3d 1193 (10th Cir. 2014);

   Sw. Stainless, LP v. Sappington, 582 F.3d 1176, 1191 (10th Cir. 2009)). Accordingly, this Court

   should rely upon the authority cited in the Objections, which instructs that balancing the equities

   includes a consideration of the Plaintiffs’—not just Defendants’—conduct. See Objections at 13.

           The OMC goes to great lengths in its Response to distinguish the equitable considerations

   at issue in the cases cited in Defendants’ Objections from the equitable considerations in this case.

   See OMC Response 13-18. This is a concession that equitable considerations remain in issue

   here—the OMC simply disagrees with which equitable considerations remain. An equitable

   analysis is inherently fact-specific. See Davilla, 913 F.3d at 974 (“Injunctive relief is, by its very

   nature, fact-sensitive and case-specific.”) (quotation marks and citations omitted). Accordingly,

   neither Plaintiff has established that it was proper for the Magistrate Judge to ignore federal

   common law on permanent injunctions and apply a new standard that would apply only to the

   Osage Mineral Estate.




                                                      6
Case 4:14-cv-00704-GKF-JFJ Document 225 Filed in USDC ND/OK on 03/29/21 Page 8 of 13




   III.   DESPITE THE OMC’S CLAIMS TO THE CONTRARY, THE MAGISTRATE JUDGE’S ORDER
          BARS DEFENDANTS FROM DISCOVERY APPLICABLE TO THEIR EXISTING DEFENSES TO
          CLAIMS FOR DAMAGES AND EQUITABLE RELIEF.

          The OMC misstates the Tenth Circuit opinion as it relates to the preclusive effect of the

   OMC’s prior state court litigation. In its Response, the OMC claims that Defendants “grasp for res

   judicata,” which is “unavailing as the Tenth Circuit’s reasoning above controls.” OMC Response

   at 19. In fact, the Tenth Circuit’s holding on res judicata is inapplicable to Defendants’ argument

   that regarding “the preclusive effect of various state court actions.” See Objections at 13-14

   (emphasis added). The Tenth Circuit’s reasoning, as quoted by the OMC, that “res judicata does

   not apply to [the] OMC’s instant claim,” OMC Response at 19 (quoting Osage Wind, 871 F.3d at

   1087 n.5), plainly applies to the OMC’s 2011 federal court lawsuit—which was the only

   preclusion issue raised in the appellate briefing (or that had been raised during the summary

   judgment proceedings on appeal). See Osage Wind, 871 F.3d at 1086. The Tenth Circuit held that

   the 2011 federal court lawsuit had no preclusive effect, but the preclusive effect of previous state

   court actions is a “live issue[] in this case,” as the OMC acknowledged in its Motion to Compel.5

   Intervenor Plaintiff Osage Minerals Council’s Motion to Compel Production of Documents and

   Brief in Support Thereof, Dkt. # 183, at 18. The OMC’s misstatement of the Tenth Circuit’s

   opinion is material here because the Magistrate Judge’s Order barring discovery of “backward-

   looking” evidence ignores the relevance of such evidence to Defendants’ “live” preclusion

   defense—which is plainly based upon the later state court litigation, which sought the remedy of




   5
    Prior to issuance of the Tenth Circuit’s opinion, Defendants’ counsel advised the Clerk of the
   Court of the Oklahoma Supreme Court’s decision in Osage Nation v. Bd. of Comm’rs of Osage
   Cty, 2017 OK 34, 392 P.3d 1294, pursuant to Fed. R. App. P. 28(j). The Defendants did not,
   however, contend that the state court litigation was preclusive of any issue in this case, and no
   court has ever even considered that issue, much less decided it. Importantly, the Tenth Circuit
   made no mention of the state court litigation in its opinion. See Osage Wind, 871 F.3d 1078.
                                                    7
Case 4:14-cv-00704-GKF-JFJ Document 225 Filed in USDC ND/OK on 03/29/21 Page 9 of 13




   ejectment based upon the theory that the Project was or would be intruding on the Osage Mineral

   Estate after construction began. (See Dkt. # 150, at 4-5, 15-18 and Exh. A thereto, Dkt. # 159, at

   9-10). For example, the past communications sought by Defendants could reveal whether the

   United States, the Osage Nation, and/or the OMC discussed (or were aware of) their claims and/or

   theories in this action during the pendency of the previous state court cases. This Court should

   adhere to the actual res judicata ruling issued by the Tenth Circuit, which requires reversal of the

   Magistrate Judge’s bar of discovery relevant to Defendants’ distinct preclusion defenses based on

   prior state court litigation.6

           As Defendants argued in their Objections, at 9-10, by limiting the ability of Defendants to

   obtain discovery from the United States and the OMC about their knowledge, understanding, and

   actions during the periods before and during the construction of the Project, Magistrate Judge

   Jayne effectively foreclosed inquiry into responsibilities of Plaintiffs for not timely advising they

   claimed a lease or permit was required (as well as their conclusions about the basis for such a

   conclusion—and related debate and communications).7 Neither Plaintiff, however, has explained

   why Defendants should not be entitled to discovery that may be relevant to the determination as



   6
     The United States’ contention that the “harm” caused by Defendants was rendering the mineral
   estate “inaccessible to its owners,” U.S. Response at 8, has no basis in the Tenth Circuit’s opinion.
   The Tenth Circuit did not find the mere presence of the Project to be unlawful, it concluded that
   the “operation” of sorting, crushing, and exploiting the crushed rocks as structural support for each
   wind turbine constituted mining. Osage Wind, 871, F.3d at 1091. If rendering the mineral estate
   “inaccessible” were the definition of mining, then a multitude of buildings and other structures
   (conceivably, all buildings and other structures) in Osage County would require a lease from the
   OMC. And such a theory cannot be squared with the Tenth Circuit’s conclusion that it was “the
   sorting and crushing of minerals” that constituted mining, thus avoiding the myriad of problems
   with construing broader activity to be mining. See id. at 1092.
   7
     At a minimum, the Defendants should be entitled to explore whether the United States and OMC
   agreed on the rationale for a lease or permit and at what point they did so. They now claim that it
   is so clear that the Defendants could not possibly have thought otherwise in good faith—which is
   a contention that should be subject to potential impeachment as the sought discovery may do.
                                                    8
Case 4:14-cv-00704-GKF-JFJ Document 225 Filed in USDC ND/OK on 03/29/21 Page 10 of 13




    to whether they acted in good faith in proceeding without a lease—which is a recognized limitation

    on the remedy of money damages in this context (which both plaintiffs expressly continue to seek).

    See Ohio Oil Co. v. Sharp, 135 F.2d 303, 308 (10th Cir. 1943) (“It is well settled that one who

    invades or trespasses upon the property rights of another, while acting in the good faith and honest

    belief that he had the legal right to do so, is regarded as an innocent trespasser and liable only for

    the actual damages sustained.”). This Court concluded in a previous ruling that Defendants’ good

    faith is in issue on the determination of damages. Dkt. # 171, at 3. Since Defendants’ good faith

    (as it relates to damages) remains a live issue before the Court, the Magistrate Judge erred in

    barring “backward-looking” discovery relevant to Defendants’ good faith (necessarily informed

    by the timeliness and precision with which the theory that prevailed in this litigation was

    communicated to the Defendants). The Magistrate Judge’s Order should be reversed on this basis,

    and the Court should reject the United States’ and the OMC’s insinuations that ejectment is the

    primary remedy remaining in this case.

    IV.    THE MAGISTRATE JUDGE’S ORDER EXCUSED THE OMC FROM RESPONDING TO TWO
           DISCOVERY REQUESTS FOR “IRRELEVANT” DOCUMENTS WHEN THE OMC HAD NOT
           ASSERTED RELEVANCY OBJECTIONS.

           As noted in Defendants’ Objections, Osage Wind challenged the OMC’s responses to

    Interrogatory No. 6, and Requests for Production Nos. 2, 13, and 14. Objections at 2. The OMC

    asserted a relevancy objection to Interrogatory No. 6 and Request for Production No. 14, but it did

    not assert a relevancy objection to Requests for Production Nos. 2 and 13.8 The Magistrate Judge’s

    Order, however, applies its relevancy ruling to excuse the OMC from responding to Requests for

    Production Nos. 2 and 13—giving the OMC the benefit of an objection it never raised. In its




    8
     Defendants’ Objection mistakenly identified these discovery requests as Request for Production
    Nos. 13 and 14, rather than Nos. 2 and 13. See Objections at 2.
                                                      9
Case 4:14-cv-00704-GKF-JFJ Document 225 Filed in USDC ND/OK on 03/29/21 Page 11 of 13




    Response, the OMC claims that Defendants’ “characterization . . . is incorrect” because “it is clear

    that the OMC was asserting that the internal OMC communications that Defendants sought were

    nothing more than an irrelevant fishing expedition.” OMC Response at 15 n. 10. In support of

    attacking the Defendants’ “characterization,” however, the OMC cited its objection to

    Interrogatory No. 6, where it did assert a relevancy objection. The OMC did not object to the

    relevancy of Requests for Production Nos. 2 and 13, which sought communications it had with the

    Osage Nation regarding the Osage Wind Project and the OMC’s authority over leasing or

    permitting of minerals in Osage County. The Magistrate Judge erred in applying a relevancy ruling

    to excuse the OMC from responding to Requests for Production Nos. 2 and 13.

    V.     CONCLUSION.

           The Court should enter an Order reversing the January Order as contrary to law, and the

    denials of the Defendants’ motions to compel as to both the United States and the OMC should be

    revisited accordingly.




                                                    10
Case 4:14-cv-00704-GKF-JFJ Document 225 Filed in USDC ND/OK on 03/29/21 Page 12 of 13




                                       Respectfully submitted,

                                       /s/ Ryan A. Ray
                                       Ryan A. Ray, OBA # 22281
                                       NORMAN WOHLGEMUTH, LLP
                                       3200 Mid-Continent Tower
                                       401 South Boston Avenue
                                       Tulsa, OK 74103
                                       918-583-7571
                                       918-584-7846 (facsimile)

                                       -and-

                                       Lynn H. Slade
                                       Sarah M. Stevenson
                                       MODRALL, SPERLING, ROEHL, HARRIS
                                       & SISK, P.A.
                                       Post Office Box 2168
                                       Albuquerque, NM 87103-2168
                                       505-848-1800
                                       505-848-9710 (facsimile)

                                       ATTORNEYS FOR DEFENDANTS,
                                       OSAGE WIND, LLC, ENEL KANSAS, LLC
                                       AND ENEL GREEN POWER NORTH
                                       AMERICA, INC.




                                         11
Case 4:14-cv-00704-GKF-JFJ Document 225 Filed in USDC ND/OK on 03/29/21 Page 13 of 13




                                    CERTIFICATE OF SERVICE

            I hereby certify that on March 29, 2021, I electronically transmitted the attached Document
    to the Clerk of the Court using the ECF System for filing. Based on the electronic records currently
    on file, the Clerk of the Court will transmit a notice of Electronic Filing to the following ECF
    registrants:

    Cathryn D. McClanahan
    Nolan Fields IV
    Stuart P. Ashworth
    Mary Kathryn Nagle
    Wilson Kirk Pipestem
    Abi Laura Fain
    David McCullough
    Jeffrey S. Rasmussen

    The following non-ECF registrants have been served by email:

    Charles R. Babst, Jr.
    Attorney-Advisor
    United States Department of the Interior
    Office of the Solicitor
    Tulsa Field Solicitor Office
    7906 East 33rd Street
    Tulsa, OK 74145
    (918) 669-7730
    Charles.babst@sol.doi.gov
    Attorney for the United States of America


    /s/ Ryan A. Ray
    Ryan A. Ray




                                                    12
